On Rehearing.
We refused to authorize a mandamus to the Auditor because there was no appropriation. The relator reminds us that in the Pennsylvania ease, that court made the mandamus peremptory, and insists that we should do likewise. There is a constitutional prohibition of drawing money from the treasury unless specific appropriation has been made, (Const, art. 104) which did not exist there.
The brief of counsel furnishes us with a calculation, showing that the salaries of the parish judges amounted to one thousand dollars less than the sum appropriated, and he urges that we can make the mandamus peremptory for that sum which would cover his claim. But there is no evidence in the record upon this matter. True, we take cognizance *146of the acts of the legislature, but this excess of appropriation m.ay have been exhausted by some other applicant in advance of the relator. If he can shew that there has been appropriated enough to pay his claim, and that such appropriation has not been exhausted, we will be author- ■ ized to grant his prayer. To enable him to do this, It is ordered that the case be remanded to receive proof relating thereto.